57 F.3d 1066NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Keith Walker GOSNELL, Plaintiff-Appellant,v.CITY of Greenville, South Carolina;  Mike Bridges,individually and as Chief of the City of Greenville PoliceDepartment;  City of Greenville Police Department;  CivilService Commission of the City of Greenville, Defendants-Appellees.
No. 94-1704.
United States Court of Appeals, Fourth Circuit.
Argued:  April 3, 1995.Decided:  June 12, 1995.

ARGUED:  Robert Calvin Wilson, Jr., Greenville, SC, for Appellant.  Allan Levin, Cozen & O'Connor, Columbia, SC, for Appellees.  ON BRIEF:  John L. Choate, Tracy L. Eggleston, Cozen & O'Connor, Columbia, SC, for Appellees.
Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Keith W. Gosnell appeals a summary judgment dismissing his action, brought under 42 U.S.C. Sec. 1983, against the City of Greenville and others.  Exercising authority conferred on it by the city's code Sec. 2-1-15, the city's Civil Service Commission discharged Gosnell from his position on the police force because of his improper conduct while on duty.  Gosnell contends that the city's employee handbook conferred a property interest in his job and that the maximum punishment authorized by the handbook was a five-day suspension.  He complains that the Civil Service Commission unconstitutionally deprived him of the property interest the handbook allegedly created.


2
The district court held that the city code authorized the Civil Service Commission to discharge Gosnell for his misconduct and that the employees' handbook could not supersede the code or limit the commission's authority that the code conferred.  We affirm for reasons adequately stated by the district court.  Gosnell v. The City of Greenville, C.A. No. 6:93-27453 (D.S.C. Apr. 8, 1984).

AFFIRMED